internal_revenue_service index nos number release date cc dom fi p - plr-101962-98 date date legend fund state x accountant this ruling is in response to your letter dated date requesting a ruling that fund did not change its method_of_accounting for market_discount by attaching certain election statements to its income_tax return for the tax_year ending on date facts fund is a business_trust organized in under the laws of state fund has in each year since inception qualified as a regulated_investment_company ric under subchapter_m of the internal_revenue_code and has filed its federal_income_tax return as a ric using a tax_year ending on january fund is part of a family of over funds managed by x fund invests in municipal obligations the interest on which is exempt from federal_income_tax under sec_103 of the code and fund has qualified each year to pay exempt_interest_dividends under sec_852 fund has invested in certain exempt obligations that are market_discount bonds under sec_1278 accountant was engaged by x to prepare the federal_income_tax returns for of the funds plr-101962-98 managed by x for the tax_year ending on date fund is the only fund in this group that invests in exempt obligations during the tax_return preparation process x’s vice president director of tax specifically instructed accountant to make the sec_1278 election to include market_discount in income currently and the sec_1276 election to calculate market_discount using the constant interest method for taxable bonds in all x funds for which returns were being prepared x did not intend to make the election for any_tax exempt bonds nor did it instruct accountant to do so on date accountant presented the returns to x for final review and signature fund’s return was filed on date on date after the return was filed management of fund noticed that the return erroneously included a one page statement purporting to make the sec_1278 and sec_1276 elections this statement was similar to the statements that were filed with the tax returns for other funds in the group the election statement had not been noticed when x reviewed the tax_return prior to filing and x had no actual knowledge that it was included in the return on date this ruling_request was submitted upon investigation by x and accountant it was discovered that the election was erroneously attached when the fund’s tax_return was assembled along with the tax returns for the other funds consistent with its intent to continue to recognize market_discount upon disposition of the bond under sec_1276 and to accrue market_discount using ratable accrual fund’s return for the taxable_year ending on date did not reflect these elections rather fund continued to defer recognition of market_discount for the market_discount bonds held by fund additionally a supporting schedule listing the amount of market_discount on bonds disposed of during the tax_year ending on date that was reclassified from capital_gain to ordinary_income includes market_discount from the disposition of bonds that would have been subject_to the erroneous sec_1276 election the reclassified amounts were accrued using ratable accrual rather than constant yield thus fund continued to calculate market_discount using the ratable_accrual_method pursuant to sec_1276 as it had done in prior years law sec_1276 provides that gain on the disposition of any market_discount_bond shall be treated as ordinary_income to the extent that it does not exceed the accrued market_discount on the bond in general a bond has market_discount if the basis of the bond immediately after its acquisition by the taxpayer is less than the stated redemption price of the bond at maturity sec_1278 a bond is defined as any bond debenture note certificate or other evidence_of_indebtedness sec_1278 however a market_discount_bond does not include an obligation with a maturity_date of one year or less a u s savings bond or an installment plr-101962-98 obligation to which sec_453b applies sec_1278 in lieu of including accrued market_discount in income as required by sec_1276 a a taxpayer may elect to include accrued market_discount in income currently sec_1278 this election applies to all market_discount bonds acquired by the taxpayer on or after the first day of the first taxable_year to which the election applies accrued market_discount for a bond is generally determined under a ratable formula sec_1276 alternatively a taxpayer may irrevocably elect to compute accrued market_discount on the basis of a constant interest rate calculation sec_1276 under the alternative calculation the constant interest rate is determined as if the bond were issued on the date acquired by the taxpayer for an amount equal to the taxpayer’s basis sec_1_446-1 of the regulations delegates to the commissioner the secretary’s authority to consent to a change in accounting_method and provides that permission to change a taxpayer’s method_of_accounting will not be granted unless the taxpayer agrees to the commissioner’s prescribed terms and conditions for effecting the change sec_1_446-1 authorizes the commissioner to prescribe administrative procedures setting forth the limitations terms and conditions deemed necessary to permit a taxpayer to obtain consent to change a method_of_accounting including such procedures as may be necessary to prevent the omission or duplication of terms includible in gross_income or deductions revproc_92_67 1992_2_cb_429 provides procedures for taxpayers to make elections to change their methods_of_accounting under sec_1276 and sec_1278 the consent of the commissioner is automatically granted if the change is effected in accordance with the terms of the revenue_procedure section of revproc_92_67 section dollar_figure of revproc_92_67 provides the procedures for making a sec_1278 election an otherwise qualified_taxpayer makes a sec_1278 election by attaching to the taxpayer’s timely filed income_tax return for the election_year a statement that market_discount has been included in the gross_income of the taxpayer under sec_1278 of the code the statement must also describe the method used by the taxpayer to determine the market_discount attributable to the taxable_year covered by the tax_return the election applies to all market_discount bonds acquired on or after the election date section dollar_figure of revproc_92_67 provides the procedures for making a constant interest rate election under sec_1276 an otherwise qualified_taxpayer makes a constant interest rate election for the bond by attaching to a timely filed tax_return a statement identifying the bond and plr-101962-98 stating that the taxpayer is making a constant interest rate election with respect to the bond analysis fund attached an election statement to a timely filed federal tax_return stating that it elected to calculate market_discount using the constant_yield_method under sec_1276 and accrue marked discount currently under sec_1278 however fund did not implement the change in its books_and_records or on its tax_return fund argues that the election was erroneous and that it should be allowed to continue using its prior method of accruing and recognizing market_discount sec_3 of revproc_92_67 sets forth the procedure for making a valid sec_1278 election and requires the taxpayer to attach a statement to the return that it is making the election and that the market_discount has been included in addition the statement must also describe the method used by the taxpayer to determine market_discount accrued in the year of the election in order for an election statement to meet this requirement the representation that market_discount was included must be true and accurate although the election statement included a representation that market_discount was included in income currently and computed under the constant_yield_method this was in fact not the case accordingly the election statement fails to meet the requirements of sec_3 of revproc_92_67 section of rev_proc requires that the taxpayer actually change its method_of_accounting in order to avail itself of the grant of automatic consent in that section the previously filed tax_return documents and supporting schedules submitted and representations made under penalty of perjury indicate that the taxpayer did not change its method_of_accounting accordingly the taxpayer did not comply with the requirement set forth in section of revproc_92_67 for obtaining the commissioner’s consent to change we conclude that the taxpayer did not comply with all the terms and conditions set forth in revproc_92_67 and will not be deemed to have changed its method_of_accounting for market_discount moreover the taxpayer did not change its method_of_accounting for market_discount for the tax_year ending in date and should continue to recognize market_discount upon disposition of the bonds and should continue to calculate market_discount using the ratable method pursuant to sec_1276 consistent with its method_of_accounting used previously except as specifically ruled upon herein we express no opinion concerning any federal_income_tax consequences relating to the facts herein under any other section of the code this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling should be attached to fund’s future federal tax returns plr-101962-98 additionally fund must include a copy of the ruling with any future request or election to change its method_of_accounting for market_discount under sec_1278 or sec_1276 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel financial institutions products by richard c hoge richard c hoge assistant to the chief branch enclosures copy of this letter copy for sec_6110 purposes
